Citation Nr: 0422868	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial combined rating in excess of 40 
percent for residuals of prostate cancer, to include voiding 
dysfunction and impotence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for residuals of 
prostate cancer (rated as voiding dysfunction) and assigned a 
40 percent rating, effective August 22, 2000; granted service 
connection for a hiatal hernia with gastroesophageal reflux 
disease and assigned a noncompensable rating, effective 
August 22, 2000; and granted service connection for impotency 
as a residual of prostate cancer and assigned a 
noncompensable rating effective August 22, 2000.  The RO also 
granted entitlement to special monthly compensation based on 
the loss of use of a creative organ.  

The veteran filed notice of disagreement with the rating 
assigned for the hiatal hernia with gastroesophageal reflux 
disease in June 2001 and he was provided a statement of the 
case in February 2002.  He filed a substantive appeal in 
April 2002 and he requested that he be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  In 
May 2002, he requested a personal hearing before a hearing 
officer at the RO in lieu of the hearing with the Veterans 
Law Judge.  

In March 2002, the veteran submitted additional evidence for 
consideration with regard to the rating that had been 
assigned for his residuals of prostate cancer.  In response, 
the RO issued a rating decision in February 2003 proposing to 
decrease the veteran's rating for residuals of prostate 
cancer from 40 percent to 20 percent.  In a March 2003 
statement, the veteran asserted that the 40 percent rating 
should be continued, and he submitted another medical 
statement.  In an April 2003 rating decision, the 40 percent 
rating was continued and no reduction was made.  In August 
2003, the veteran responded that he disagreed with the 
evaluation of his residuals of prostate cancer.  He was 
provided with a statement of the case on the issue in August 
2003, and he perfected an appeal to the Board on the matter 
in September 2003.  However, since the February 2002 document 
was received within one year of the April 2001 rating 
decision that awarded service connection for residuals of 
prostate cancer and assigned a 40 percent rating, the Board 
has construed it as a notice of disagreement with the initial 
rating assigned for that disability.  Furthermore, no 
reduction in rating was carried out.  The issue has been 
characterized accordingly.  

In August 2003, the veteran testified on both issues at a 
personal hearing before a Decision Review Officer at the RO.  
At the hearing, he testified that he would be satisfied with 
a 10 percent rating for his hiatal hernia with 
gastroesophageal reflux disease.  In a January 2004 
statement, he wrote that if he was awarded a 10 percent 
rating for his hiatal hernia with gastroesophageal reflux 
disease, this aspect of his appeal would be satisfied.  In a 
January 2004 rating decision, he was granted a 10 percent 
rating for a hiatal hernia with gastroesophageal reflux 
disease, effective August 22, 2000.  The issue was not 
certified to the Board.  Accordingly, the Board has 
considered this issue withdrawn and it will not be addressed 
in this decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2003).  


FINDINGS OF FACT

1.  The veteran's residuals of prostate cancer are manifested 
predominantly by urine leakage that requires that he change 
pads three times per day; he does not use an appliance.  

2.  The veteran is impotent, but his penis is not deformed, 
and he is in receipt of special monthly compensation for loss 
of use of a creative organ.  


CONCLUSION OF LAW

The criteria for an initial combined rating in excess of 40 
percent for residuals of prostate cancer, to include voiding 
dysfunction and impotence, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 3.350, 4.1, 4.7, 4.20, 4.31, 4.115a, 4.115b, 
Diagnostic Codes 7522, 7527, 7528 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The initial rating issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's 
notice of its decision on a service connection claim.  Under 
38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, the initial rating issue 
addressed here stemmed from a notice of disagreement to the 
initial rating assigned by a VA rating decision rather than 
from an application for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  The Board notes that 
§ 5103(a) notice as to the service connection claim 
adjudicated by the rating decision in April 2001 was provided 
in February 2001.

Additionally, the veteran does not contend, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
combined rating for residuals of prostate cancer.  In fact, 
in March 2004, the veteran requested expedited submission of 
his appeal to the Board as he did not have any additional 
evidence to furnish.  Identified treatment records have been 
obtained and the veteran was afforded two VA examinations.  
As such, the Board finds that VA's duty to assist in this 
case has been met.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider his claim for this benefit.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Initial Rating

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. Part 4 (2003).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2003).  

This appeal addresses the assignment of an initial rating for 
a disability following an initial award of service connection 
for residuals of prostate cancer.  In such cases, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.") is 
inapplicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. §§ 
3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted for malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, including note 
(2003).  

Postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2003).  

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the treatment for prostate cancer 
was urine leakage and rated the disability under the criteria 
outlined for voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent rating.  This is the maximum rating available 
under voiding dysfunction.  When the wearing of absorbent 
materials which must be changed two to four times per day is 
required, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.115a (2003).  

Urinary frequency with daytime voiding interval less than one 
hour, or awakening to void five or more times per night is 
assigned a 40 percent rating.  This is the maximum rating 
provided for urinary frequency.  38 C.F.R. § 4.115a (2003).  

Private medical records show that the veteran was diagnosed 
with prostate cancer, and underwent a bilateral pelvic lymph 
node dissection and radical retropubic prostatectomy in April 
1999.  A pathology report indicated that the tumor extended 
through the capsule of the prostate gland into the seminal 
vesicles bilaterally.  The seminal vesicle margins were free 
of tumor, but there was extensive peripheral nerve 
involvement by the tumor, especially posteriorly.  There were 
no metastases.  Subsequently, he underwent external radiation 
which was completed in approximately January 2000.  

The veteran filed a claim for service connection for prostate 
cancer that was received by the RO on August 22, 2000.  

Upon VA examination in January 2001, the veteran reported 
that he had completed external radiation 12 months ago.  He 
complained of stress-related urinary incontinence and 
reported that he wore about three pads per day.  He had some 
dysuria but did not report any urinary tract infections.  He 
had a two-piece inflatable penile prosthesis placed about six 
months prior and it worked well.  Clinical evaluation 
revealed an empty prostatic fossa without masses.  The 
testis, including epididymis, was nontender.  There were no 
lesions in the scrotum.  The penis had a normal glans.  The 
impression was prostate cancer status post retropubic 
prostatectomy with external radiation therapy.  There was no 
evidence of any recurring disease, but he had post-
prostatectomy incontinence and impotence.  

In a February 2002 statement, S.A.J., M.D. (Dr. J.), the 
veteran's private urologist, reported that the veteran 
underwent a radical prostatectomy in 1999.  He underwent 
adjuvant radiotherapy and was currently biochemically free of 
disease.  His treatment was complicated by erectile 
dysfunction that was treated with the implantation of a 
penile prosthesis in March 2000.  It was indicated that the 
veteran now experienced chronic pelvic and penile pain.  

Upon VA general medical examination in November 2002, the 
veteran gave a history of a radical prostatectomy in April 
1999.  After surgery, he underwent 38 sessions of external 
radiation.  Following surgery, he was unable to achieve an 
erection and he had a penile implant which enabled him to 
perform sexually.  However, he now reported a severe burning 
sensation in the distal inch of his penis when he reached a 
climax.  The pain lasted for 45 seconds then resolved.  He 
also reported slight urinary incontinence.  Clinical 
evaluation revealed an empty fossa.  There was a seven-inch, 
vertical scar from the pubis to the umbilicus that was 
nontender and asymptomatic.  There were no organs or masses 
palpable, and there was no abdominal tenderness.  He was 
wearing a pad and had a penile prosthesis.  The diagnoses 
were postoperative radical prostatectomy with no recurrence; 
sexual impotence; slight urinary incontinence; and complained 
of penile pain when reaching climax during sexual activity, 
etiology undetermined.  

In a March 2003 statement, Dr. J. reported that the veteran 
was suffering from significant urinary incontinence secondary 
to his history of prostate cancer, radical prostatectomy and 
pelvic radiation.  Dr. J. reported that the veteran wore 
about three pads a day and that incontinence had been a 
problem for him since June 2002.  

In an October 2003 statement, Dr. J. noted that the veteran 
complained of excruciating pain after orgasm since his 
prostate cancer surgery.  It was indicated that the veteran 
had not had this problem prior to surgery and radiation 
therapy between April and August 1999.  It was stated that 
the medical reports show that the pain was present before and 
after placement of an inflatable penile prosthesis.  While no 
specific medical explanation could be given to account for 
this pain, Dr. J. related that it was his opinion that it was 
more likely than not related to his cancer treatment.  

A review of the medical evidence shows that there have been 
no reports of recurrence or metastasis of the veteran's 
prostate cancer subsequent to his radical retropubic 
prostatectomy in April 1999, and all post-surgical 
therapeutic procedures were completed by January 2000.  The 
veteran did not file a claim for service connection for 
prostate cancer until August 2000, more than six months after 
he completed radiation therapy.  Therefore, the RO properly 
determined that the veteran was not entitled to a 100 percent 
rating pursuant to Diagnostic Code 7528 at any time during 
the rating period.  His postoperative residuals of prostate 
cancer have been evaluated under the criteria for voiding 
dysfunction in accordance with Diagnostic Codes 7527 and 
7528.  

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
appropriately evaluated as 40 percent disabling on the basis 
of urine leakage, as defined by 38 C.F.R. § 4.115a, supra.  
At his most recent VA examination in November 2002, the 
veteran was diagnosed with slight urinary incontinence.  In 
January 2001 and March 2003, he reported that he wore about 
three pads per day.  He did not require an appliance.  
Accordingly, the Board finds that the veteran has not met the 
criteria required for a 60 percent rating.  

The Board notes that the veteran has asserted, and has 
testified at a personal hearing, that he has severe pain in 
the end of his penis and all the way to his rectum when he 
had sexual relations.  He asserted that he had nerve damage 
as a result of the surgery and that he should be compensated 
in some way for this aspect of his disability.  

In this regard the Board points out that, a review of the 
April 2001 rating decision shows that the RO also granted 
service connection for impotence as a residual of the 
prostate cancer and assigned a noncompensable rating.  

The disability is rated by analogy, to "penis, deformity, 
with loss of erectile power."  See 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7522 (2003).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria.  Both must be present to warrant compensation at 
the sole authorized level.  Where the criteria for a 
compensable rating under a diagnostic code are not met, a 
zero percent rating is awarded.  38 C.F.R. § 3.31 (2003).  
This two-criterion code is not one of those with numerous 
criteria of which not all would be expected to exist in a 
single individual at any one time.  See 38 C.F.R. § 4.21 
(2003).  

While the evidence shows that the veteran has met one of the 
criteria for a 20 percent evaluation, i.e., loss of erectile 
power, he has not met the other.  The medical evidence cited 
above does not indicate that the veteran has a deformity of 
his penis, and upon VA examination in January 2001, the glans 
was noted to be normal.  Therefore, the Board finds that a 
compensable rating for impotence is not warranted.  

It is noteworthy that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  However, the veteran has been granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) (2003).  This represents the statutory 
amount payable for loss of use of a creative organ, and 
further compensation may not be awarded.  See 38 C.F.R. 
§ 4.41 (2003).  

Finally, the Board has also considered whether an 
extraschedular rating is warranted pursuant to 38 C.F.R. § 
3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's residuals of prostate cancer, 
including voiding dysfunction and impotence has resulted in a 
disability picture that is unusual or exceptional in nature.  
There is no indication that the disability requires frequent 
hospitalization, or that it markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased initial combined rating 
for residuals of prostate cancer, including voiding 
dysfunction and impotence.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

An initial combined rating in excess of 40 percent for 
residuals of prostate cancer, including voiding dysfunction 
and impotence, is denied.  





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



